DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-11, 13-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1 and 13 was amended to include the following features:
[1] wherein a first pad part is disposed on the first barrier layer in an outer area other than an area where the first barrier layer is in direct contact with the second barrier layer, the second barrier layer being not disposed in the outer area, and 
[2] wherein a second pad part is disposed in the area where the first barrier layer is in direct contact with the second barrier layer.
Each of claims 1 and 13 was rejected over Kang in view of Liu and Everborn.  Everborn was applied for teaching the size of the first 10 and second 20 barrier layers extending beyond the electrochromic part 11/12/13 such that they entirely seal the electrochromic part  direct contact between the first and second barrier layers (Final Rejection filed 02/10/2021. pp. 9-10).  Everborn also teaches the feature added in the Amendment filed after the Final Rejection (on 03/05/2021) requiring direct contact between the first 10 and second 20 barrier layers except where the electrochromic part 11/12/13 is located, as explained in the Advisory Action (03/11/2021).
With regard to feature [1] added by the current amendment, above, Everborn further teaches all of the limitations of this feature, as follows:
wherein a first pad part [i.e. the pads 14a-c, 15a-c] is disposed on the first barrier layer 10 in an outer area other than an area where the first barrier layer 10 is in direct contact with the second barrier layer 20, the second barrier layer 20 being not disposed in the outer area, and [Everborn: Figs. 1, 2; ¶ 70]
Inasmuch as the electrochromic part in Kang includes electrodes 31, 32 to which electrical connection must be made in order to use the electrochromic part 31/33/32, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first pad part, i.e. pad electrically coupled to each of the first 31 and second 32 electrodes of Kang, said first pad part positions on the first barrier layer 2 of Liu used in Kang to seal the electrochromic part 31/33/32 and to position the first pad part in an outer area “in an outer area other than an area where the first barrier layer 10 is in direct contact with the second barrier layer 20, the second barrier layer 20 being not disposed in the outer area”, in order to expose the first pad part from between the first 2 and second 4 barrier layers of Liu used in Kang to seal the electrochromic part 31/33/32, thereby providing a window for electrical connection of the first 31 and second 32 electrodes of Kang, as taught in Everborn.
The prior art does not, however, reasonably teach or suggest --in the entire context of either of claims 1 or 13-- the feature [2] added by the current amendment: 
[2] wherein a second pad part is disposed in the area where the first barrier layer is in direct contact with the second barrier layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(1) The title of the invention is not descriptive.  The following title is provided that is clearly indicative of the invention to which the claims are directed:
“FLEXIBLE DISPLAY PANEL AND DISPLAY APPARATUS INCLUDING ELECTROCHROMIC PART”

(2) Replace claim 5 with the following for clarity of antecedent basis:
5. (Currently amended) The display panel of claim 1, wherein the flexible electrochromic substrate comprises a display area in which the plurality of organic light emitting diodes are arranged and a peripheral area surrounding the display area.

(3) Replace claim 17 with the following for clarity of antecedent basis:
17. (Currently amended) The display apparatus of claim 13, wherein the flexible electrochromic substrate comprises a display area in which the plurality of organic light emitting diodes are arranged and a peripheral area surrounding the display area.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814